COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-325-CV
  
  
IN 
RE JOHN A. PICKEL, M.D.,                                                   RELATORS
JAMES 
R. BRETTELL, M.D., AND
STEVEN 
J. SELIGMAN, M.D.
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relators' petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relators' petition for 
writ of mandamus is denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
    
                                                                  PER 
CURIAM

 
  
PANEL 
B: WALKER, HOLMAN, and MCCOY, JJ.
 
DELIVERED: 
October 21, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.